DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2022 has been entered.
Response to Amendment
The amendments filed with the written response received on August 31, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claim 1 has been amended. Accordingly, claim 1 is pending in this application, with an action on the merits to follow regarding claim 1.  Examiner notes previous objections to the drawings, specification, claims, and rejections under 35 USC 112(b) have not been addressed by Applicant.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference characters 1-6 (top of p. 3 of Specification filed May 4, 2020) do not appear in replacement drawings Figs. 1A, Fig. 1B, Fig. 2, Fig. 3a, Fig. 3B, Figs. 4, or Fig. 5).  Examiner respectfully suggests amending the drawings and the specification to include each structure and/or reference character.  For an appropriate example of how structures and/or references characters should be references in specification and labelled in the drawings, please see Stevenson (US 5509145).  Examiner notes this objection was previously presented and has not been addressed by Applicant.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because of the following informalities: Applicant’s arrangement of the specification (Specification filed May 4, 2020) does not follow the guidelines listed above.  For example, not all applicable section headings appear within the specification (for example there is no DETAILED DESCRIPTION OF THE INVENTION) and each of the section headings do not appear in upper case.  Examiner respectfully suggests referring to Stevenson (US 5509145) as a template. Examiner notes this objection was previously presented and has not been addressed by Applicant.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, lines 6-7 should recite, “and positioned to receive an amount of hair of a person, the aperture is configured to decrease in opening size;”
Claim 1, lines 11-12 should recite, “a snap adjuster affixed to a second section of said lower edge of said plurality of panels and configured to lock”;
Claim 1, line 13 should recite, “and for adjusting a size of the hat for the person’s head”.
Appropriate correction is required. Examiner notes these objections were previously presented and have not been addressed by Applicant.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “…an aperture formed along said upper edge and configured to be at a top of the person's head and positioned to receive an amount of hair of a person the aperture is configured decrease in opening size”.  As “a person” was already recited previously in the claim, and therefore it is unclear if, in this limitation, Applicant is referring to the same person or a different person.  Examiner respectfully suggests amending to recite, “…an aperture formed along said upper edge and configured to be at a top of the person's head and positioned to receive an amount of hair of [[a]] the person, the aperture is configured to decrease in opening size”.
Claim 1 is indefinite as it recites, “a snap adjuster affixed to a second section of said lower edge of said plurality of panels….”  As “a second section of said lower edge of said plurality of panels” was previously claimed within claim 1, in the currently limitation, it is unclear if “a second section” is referring to the same second section previously recited or to a different section.  Examiner respectfully suggests amending to recites, “a snap adjuster affixed to [[a]] the second section of said lower edge of said plurality of panels….”
Claim 1 is indefinite as it recites, “a snap adjuster affixed to [[a]] the second section of said lower edge of said plurality of panels configured to lock slide-able said adjustable strap therein….”  First it is unclear as to what structure “therein” is referring to as it may be the snap adjuster, the second section, the lower edge, or the plurality of panels.  Further, it is unclear as to what “slide-able” is referring to as it could mean the snap adjuster slidably locks or that the adjustable strap is slidable.
Claim 1 is indefinite as it recites, “wherein the aperture is decrease in size via the adjustable strap and secured in position via the snap adjuster”.  First, this limitation is unclear as it is grammatically incorrect and it appears that Applicant means to say “the aperture is configured to decrease in size”,  however even as such it is unclear how the adjust able strap and the snap adjuster decrease the aperture which is at the top of the wearer’s head as claimed since as can be seen in at least Fig. 1A, the aperture at the top of the wearer’s head is not affected by the adjustable strap and snap adjuster.  For purposes of examination, based on the drawings, Examiner has interpreted the limitation to mean, “wherein a second [[the]] aperture is configured to decrease in size via the adjustable strap and secured in position via the snap adjuster”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Lema (US 5933872) in view of Higgins (US 5511249).
Regarding claim 1, Lema discloses a hat for a person's head (36), said hat comprising: a plurality of panels (see annotated Fig. 4, further note that the plurality of panels can be better seen as extending around the cap in Fig. 1) affixed together to form a crown (35, as can be seen in Fig. 4 the panels are adjoined via stitching) having an upper edge and a lower edge (see annotated Fig. 4) suitable for securing the hat around the person's head (as can be understood from the figures); a bill (not shown in Fig. 4, but disclosed as part of a cap in col. 1, lines 13-24 and shown as 14 in the embodiment of Fig. 1) affixed to a first section of said lower edge of said plurality of panels (as can be understood from the description of caps provided in col. 1, lines 13-25 and can be seen as standard in at least the embodiment of Fig. 1 where the bill 14 is affixed to a front portion at the lower edge of the panels); an aperture (16, see Fig. 4) positioned to receive an amount of hair of a person (hair 20 as can be understood from the figures, aperture 16 is capable of receiving the wearer’s hair), the aperture is configured decrease in opening size (via gathering mechanism 22); an adjustable strap (42, adjustable a snap back type adjustment with apertures and protuberances, see col. 4, lines 10-23) affixed to a second section (44/46) of said lower edge of said plurality of panels (as can be seen in annotated Fig. 4), the adjustable strap is disposed within the second section (44/46) of the lower edge of said plurality of panels (as can be seen in annotated Fig. 4); and a snap adjuster (apertures and protuberances disclosed in col. 4, lines 10-13) affixed to a second section (44/46, affixed via the adjustable strap) of said lower edge of said plurality of panels (as can be seen in annotated Fig. 4) configured to lock slide-able said adjustable strap therein (as the apertures and protuberances of strap 42 can slide relative to each other when unsnapped in order to snap at a better location), and for adjusting the hat size for the person's head (as the strap is capable of decreasing the circumference of the crown); wherein the aperture is decrease in size via the adjustable strap and secured in position via the snap adjuster (as best as can be understood by Examiner, this recitation is referring to a second aperture 40 and the strap 42 is capable of decreasing (or increasing) the size of aperture 40 when secured via the apertures and protuberances), and wherein the lower edge is adjustable to fit around a periphery of the person’s head (via the adjustable strap as can be understood from Fig. 4 and col. 4, lines 15-23).
Lema does not expressly discloses wherein the aperture is formed along said upper edge and configured to be at a top of the person's head, and wherein the upper edge is adjustable to fit around a periphery of the person’s head.
Higgins teaches caps with openings for hair wherein the aperture (16 in Figs. 1-2) is formed along said upper edge (upper edge of 14 where each of the panels 20 come together) and configured to be at a top of the person's head (as can be seen in Fig. 1).
Lema and Higgins teach analogous inventions in the field of sports caps with openings for hair.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to move the aperture to be along the upper edge at the top of the wearer of the hat’s head of Lema as taught by Higgins so that the aperture “will provide lateral support for the hair of the wearer when the hair is extend through the opening, laterally supporting the hair such as to establish a supported vertical orientation of the hair” (col. 5, lines 34-37 of Higgins) and “has the plural advantage not only of novelty, but gives the incentive of attractive ponytail hair styles, even to those persons who would not have otherwise used a ponytail hair style, as well as providing an attractive means of assuring that the wearer's hair will remain out of the way during sports or wind conditions” (col. 5, lines 49-55 of Higgins).
When used in combination, as the aperture of Lema which is adjustable via 22 has been modified for placement by Higgins moving the adjustable aperture to the upper edge of the plurality of panels, then the upper edge is adjustable to fit around a periphery of the person’s head (as the aperture adjusts around the periphery of the person’s head where the aperture is located, and inasmuch as Applicant’s upper edge is adjustable to fit around a periphery of the person’s head). 


    PNG
    media_image1.png
    471
    352
    media_image1.png
    Greyscale

Annotated Fig. 4 (Lema)

Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. Regarding the 35 USC 103 rejection of claim 1, Applicant argues:
“it is believe that the art does not disclose not teach a shield that pivotally attaches to the headband and is configured to pivotally secured to both ends of the headband” (Remarks, top of p. 4).  In response to this argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a shield pivotally attached to a headband) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
“In comparison to the cited references as a whole, it is believed that the art fails to disclose or teach the features hereby amended in the present claims” (Remarks, p. 6, lines 2-3).  Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  Examiner further notes that Applicant appears to have mischaracterized Examiner’s rejection as p. 6 of the Remarks shows Fig. 3 of Higgins, however in the rejection as laid out by Examiner, the has been modified with Figs. 1-2 of Higgins and not Fig. 3 of Higgins.
Examiner notes Applicant has not amended to distinguish over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732